Citation Nr: 1443892	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, adjustment disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied the claims for entitlement to service connection for PTSD and depression.  The Veteran initiated an appeal.  The Veteran's claims have since been rephrased as one claim for entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a Travel Board hearing in support of his claim in July 2014 before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012 to determine the nature and etiology of his psychiatric disorder.  The VA examiner diagnosed the Veteran with depression, in remission, but noted that "because of the problems the Veteran demonstrated in answering questions in a clear fashion," this diagnosis was speculative.

The Veteran testified in July 2014 that he has a current diagnosis of depression, and current VA treatment records confirm this.  Therefore, the Board is remanding the claim for a new VA examination to assist the Board in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a mental disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, attempt to obtain the following:

(a) All treatment records from the Minnesota VA Health Care System, dated from January 2012 to December 2012 and from April 2014 to the present.

(b) All treatment records from the "local physician" who treated the Veteran for his psychiatric disorder prior to initiating his VA treatment.  This is described in a December 2000 VA treatment record. 

Upload the VA treatment records into two separate electronic files - by Health Care System - into Virtual VA.

Also advise the Veteran that he may submit any further clarifying medical or lay evidence including but not limited to official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues, paper momentoes, or any other non-medical evidence indicating in-service incidents causing the disorders in question.

2. Schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health.  

The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The Veteran has been diagnosed with various psychiatric disorders during the course of his VA treatment, including but not limited to, depression, anxiety, adjustment disorder, and dysthymic disorder, since 2000.

(ii) The Veteran's wife passed away in 2006.

(iii) The Veteran sustained serious head trauma, with "frontal lobe damage."  See May 7, 2013 VA treatment record.  See also August 30, 2010 VA treatment record.  

(iv) The Veteran reported multiple in-service stressors in his July 2011 claim.

(v) The Veteran was treated for nervousness in April 1957.  See service treatment records. 

e. The examiner must determine whether it is at least as likely as not that any current psychiatric disorder, to include PTSD, depression, anxiety, adjustment disorder, and dysthymic disorder, is related to any incident of service, to include the Veteran's reported in-service stressors and in-service treatment for nervousness.  

f. The examiner must PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION RENDERED.  If the clinician is unable to render the requested opinion without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

g. In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychiatric disorder.  

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



